DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2, with respect to the first piece of material, the claim requires that this piece is fully or partially composed of unvulcanized rubber. However, claim 1 (from which claim 2 depends) recites that the first piece of material is unvulcanized rubber – which encompasses this piece being fully or partially composed of unvulcanized rubber. Thus, claim 2 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the
 manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of 
making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5, 7-9, and 11-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the originally filed disclosure does not support the limitation added to independent claim 5 of “lifting” an RFID chip.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rotas (WO 2014/181310 A1)
Claim 1, Rotas teaches a method for producing strip of material 11 with integrated electronic component 22, comprising: 
●cutting first piece of material 15 from material web 13 (p8 ¶1: “Some forms of
embodiments, not shown in the drawings, can provide that the apparatus 10 comprises cutting devices configured to cut a first sheet 15 and a second sheet 16 from the support substrate 13, 113a, 113b”) (Note: Rotas teaches that piece 15 and second piece of material 16 are composed of rubber acting as an adhesive in that both comprise a layer of rubber based adhesive (p8 L21 to p9 L6) where the rubber is necessarily un-vulcanized given that it is adhesive, i.e., sticky – pieces 15 and 16 also include a layer of material of paper, cardboard, or polymer (p8 ¶7));
●applying integrated electronic component 22 (component 22 is an RFID chip (p9 
¶5)) to web 13 (p9 ¶1-7); 
●positioning piece 15 with respect to component 22 in that at coupling unit 28 a fold is made –
thus positioning piece 15 with respect to component 22 on another side of the fold (p10 ¶8-9; Fig1);  
●cutting second piece of material 16 from web 13 on which component 22 is located (p8 ¶1:
“Some forms of embodiments, not shown in the drawings, can provide that the apparatus 10 comprises cutting devices configured to cut a first sheet 15 and a second sheet 16 from the support substrate 13, 113a, 113b”); and 
●applying piece 15 to piece 16 at a preferred orientation (also, this represents an application of
piece 16 to piece 15) so that component 22 is disposed (i.e. integrated) between pieces 15 and 16 (p10 ¶8-9) with both pieces 15 and 16 being over component 22.
Claim 2, Rotas teaches that pieces 15 and 16 are composed of rubber acting as an adhesive in that both comprise a layer of rubber based adhesive (p8 L21 to p9 L6) where the rubber is necessarily un-vulcanized given that it is adhesive, i.e., sticky – pieces 15 and 16 also include a layer of material of paper, cardboard, or polymer (p8 ¶7)).
Claim 3, Rotas teaches that the applying of component 22 to web 13 is carried out before pieces 15 and 16 have been cut from web 13. Specifically, Rotas teaches that application operating unit 31 generates web 13 for supply operating unit 12 wherein unit 31 couples component 22 to web 13 (p9 ¶2-3); and, Rotas indicates that web 13 is fed from unit 12 is then cut at a cutting device (p8 ¶1: “Some forms of embodiments, not shown in the drawings, can provide that the apparatus 10 comprises cutting devices configured to cut a first sheet 15 and a second sheet 16 from the support substrate 13, 113a, 113b”).
Claim 4, Rotas teaches that positioning piece 15 with respect to component 22 comprises lifting piece 15 (and also piece 16) and cutting piece 16 simultaneously with the lifting of piece 15. Specifically, positioning occurs at unit 28 wherein a fold is made – thus positioning piece 15 with respect to component 22 on another side of the fold (p10 ¶8-9; Fig1). While unit 28 is folding piece 15 along a crease – it has lifted apart from web 13 while web 13 then moves along a pathway to provide another lifting – and since web 13 is being cut into consecutive pieces 16, this cutting occurs while lifting occurs (p10 L33 to p11 L6). Further, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have continued moving, and cutting, web 13, as folding commences such that the operation continues to output one strip 11 after another with almost no downtime, i.e. makes strips 11 efficiently.
Claim 5, Rotas teaches a method comprising:
●cutting first piece of material 15 from material web 13 (p8 ¶1: “Some forms of
embodiments, not shown in the drawings, can provide that the apparatus 10 comprises cutting devices configured to cut a first sheet 15 and a second sheet 16 from the support substrate 13, 113a, 113b”) (Note: Rotas teaches that piece 15 and second piece of material 16 are composed of rubber acting as an adhesive in that both comprise a layer of rubber based adhesive (p8 L21 to p9 L6) where the rubber is necessarily un-vulcanized given that it is adhesive, i.e., sticky – pieces 15 and 16 also include a layer of material of paper, cardboard, or polymer (p8 ¶7));
●cutting second piece of material 16 from web 13 (p7 ¶9; p8 ¶1);
	●positioning piece 15 at a different position in that web 13 travels and in that at coupling unit
28 a fold is made – thus both situations positioning piece 15 in a different position;
●applying integrated electronic component 22 (component 22 is an RFID chip (p9
¶5)) to piece 16 in that web 13 fed to the application operating unit 31 (i.e. feeding device) may have already been cut into pieces 15 and 16 (p9 ¶2-3) (Note: page 9, paragraphs 1-3, refers to a separation between unit 31 and component 22 which is interpreted as a moving of component 22 away from unit 31 (i.e. a lifting of component 22 away from unit 31) as web 13 passes unit 31); and 
	●applying piece 15 to piece 16 at a preferred orientation (also, this is an application of piece 16
to piece 15) such that component 22 is disposed between pieces 15 and 16 – at unit 28 (p10 ¶8-9) with both pieces 15 and 16 being over component 22.
Claim 8, Rotas teaches applying piece 15 to piece 16 by connecting the two together (see previously recited locations in reference).
Claim 11, Rotas teaches that connecting of piece 15 to piece 16 comprises applying pressure to strip 11 (p11 ¶1-2).
Claim 12, Rotas teaches that pieces 15 and 16 are laminated, with component 22 disposed between (i.e. integrated) (p11 ¶1-2) wherein applying pressure to strip 11 is a laminating step, i.e. connected by bonding, given the use of adhesive (p8 ¶9-10).
Claim 13, Rotas teaches that component 22 has a memory and at least one antenna (p9 ¶4-7).

Claim Rejections - 35 USC § 103
Claim(s) 7, 9, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotas as applied to claim(s) 1-5, 8, and 11-13 above, and further in view of Avery (US 2,391,539).
Claims 7 and 9, Rotas suggest that it could be possible that the cutting of pieces 15 and piece 16 are carried out simultaneously after being fed from unit 12 since such are side-by-side each other in web 13; however, this is not specifically recited.
Avery teaches cutting web 10 into individual labels by cutting web 10 longitudinally at cutting lines 26 and 32 where lines 26 and 32 delineate individual labels – and all lines 26 and 32 are simultaneous with itself. The individual labels are across a width of web 10.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Rotas that the cutting of pieces 15 and 16 is carried out simultaneously in that Avery teaches simultaneously cutting a material web into individual labels across a width of a material web simultaneously which allows one to create a plurality of strips rapidly (p1 c2 ¶7 to p2 ¶2).
	Claim 22, Rotas does not teach that piece 16 is separate from piece 15. However, Rotas does teach a cutting device to achieve lines of intended folding (p11 L33 to p12 L2) suggesting a plurality of cut areas along the line separating piece 15 from piece 16. Avery demonstrates that when creating cutting perforates lines 32 (see Figure 4 and the lines 32) web 10 is cut using cutting edge 35 of die 28. Figure 6 of Avery demonstrates that along the perforation there are areas where web 10 is separated, i.e. web 10 of one label is separate from web 10 of an adjacent label at perforation point along lines 32).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Rotas that the cut lines of intention are of the type taught by Avery (perforations at lines 32 where web 10 of one label is separate from web 10 of an adjacent label at a plurality of location) to create a material more easily folded.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotas.
Claims 23-24, the above discussion of Rotas applies herein. Claim 23, Rotas does not teach placing component 22 on piece 15 instead. However, the placement of component 22 on piece 15 (or piece 16) is considered to be a mere rearrangement step for a rearrangement of parts that would not modify the operation of the final device. 
Claim 25 reads on small variations of size such as necessarily exists in Rotas due to minor defects in cutting of the outer perimeter of pieces 15 and 16 and/or minor variations in material thickness along the material making up pieces 15 and 16 – such that piece 15 necessarily has a size different from that of piece 16 in this regard.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotas as applied to claim(s) claims 23-25 above, and further in view of Avery.
Claim 26, the above discussion of Rotas in view of Avery applies herein. Claim 26, Rotas does not teach that material 16 is separate from piece 15. 
	. However, Rotas does teach a cutting device to achieve lines of intended folding (p11 L33 to p12 L2) suggesting a plurality of cut areas along the line separating piece 15 from piece 16. Avery demonstrates that when creating cutting perforates lines 32 (see Figure 4 and the lines 32) web 10 is cut using cutting edge 35 of die 28. Figure 6 of Avery demonstrates that along the perforation there are areas where web 10 is separated, i.e. web 10 of one label is separate from web 10 of an adjacent label at perforation point along lines 32).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Rotas that the cut lines of intention are of the type taught by Avery (perforations at lines 32 where web 10 of one label is separate from web 10 of an adjacent label at a plurality of location) to create a material more easily folded.

Response Section
	The amendments and comments filed 8-19-22 have been entered and fully considered. With respect to page 8 of the response of 8-19-22 (¶s1-4), the material from which pieces 15 and 16 are cut is single web 13.
	With respect to page 8 of the response (¶s5-6) to page 9, line 4 (also see p9 ¶s3-4; p9 ¶6), Rotas teaches that piece 15 and second piece of material 16 are composed of rubber acting as an adhesive in that both comprise a layer of rubber based adhesive (p8 L21 to p9 L6) where the rubber is necessarily un-vulcanized given that it is adhesive, i.e., sticky – pieces 15 and 16 also include a layer of material of paper, cardboard, or polymer (p8 ¶7)
	With respect to page 9 of the response (¶5), Rotas teaches positioning the first piece of material 15 at a different position in that that web 13 travels and in that at unit 28 a fold is made – thus both situations positioning the first piece of material 15 in a different position.
	With respect to page 10 (¶4): connecting two facing surfaces of pieces 15 and 16 meets the limitation of claim 8.
With respect to page 11 (¶s1-3) and new claims 22 and 26, Rotas teaches  a cutting device to achieve lines of intended folding (p11 L33 to p12 L2) suggesting a plurality of cut areas along the line separating piece 15 from piece 16. Avery demonstrates that when creating cutting perforates lines 32 (see Figure 4 and the lines 32) web 10 is cut using cutting edge 35 of die 28. Figure 6 of Avery demonstrates that along the perforation there are areas where web 10 is separated, i.e. web 10 of one label is separate from web 10 of an adjacent label at perforation point along lines 32). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Rotas that the cut lines of intention are of the type taught by Avery (perforations at lines 32 where web 10 of one label is separate from web 10 of an adjacent label at a plurality of location) to create a material more easily folded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745